704 So. 2d 1116 (1998)
Robert MURPHY, Appellant,
v.
STATE of Florida, Appellee.
No. 96-03587.
District Court of Appeal of Florida, Second District.
January 14, 1998.
James Marion Moorman, Public Defender, Bartow, and Richard P. Albertine, Jr., Assistant Public Defender, Clearwater, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Scott A. Browne, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
The appellant, Robert Murphy, challenges the trial court's judgments and sentences imposed upon him after a jury found him guilty of possession of cocaine, possession of methamphetamine, possession of drug paraphernalia, and driving while license is suspended or revoked. We affirm the judgments and sentences imposed upon the appellant. We agree, however, with appellant's contention that the trial court erred in imposing portions of probation condition (18).
Probation condition (18) states: "You shall not (consume any alcohol/illegal drugs) (be in possession of alcohol or illegal drugs) (associate with persons who use alcohol or illegal drugs) (frequent places where alcohol is the main source of business or illegal drugs are used)." Those portions of condition (18) which provide that appellant shall not consume alcohol, possess alcohol, associate with persons who use alcohol, or frequent places where alcohol is the main source of business, are special conditions of probation which must be orally pronounced at the sentencing *1117 hearing. See Callaway v. State, 658 So. 2d 593 (Fla. 2d DCA 1995). Since they were not orally pronounced at the sentencing hearing they must be stricken.
We, accordingly, strike those portions of condition (18) which were improperly imposed upon appellant. We affirm the judgments and sentences in all other respects. Affirmed as modified.
BLUE, A.C.J., NORTHCUTT, J., and FICARROTTA, GASPER J., Associate Judge, concur.